Title: [Diary entry: 20 April 1791]
From: Washington, George
To: 

Wednesday 20th. Left Allans before breakfast, & under a misapprehension went to a Colo. Allans, supposing it to be a public house; where we were very kindly & well entertained without knowing it was at his expence until it was too late to rectify the mistake. After breakfasting, & feeding our horses here, we proceeded on & crossing the River Nuse 11 miles further, arrived in Newbern to dinner. At this ferry which is 10 miles from Newbern, we were met by a small party of Horse; the district Judge (Mr. Sitgreave) and many of the principal Inhabitts. of Newbern, who conducted us into town to exceeding good lodgings. It ought to have been mentioned that another small party of horse under one Simpson, met us at Greensville, and in spite of every endeavor which could comport with decent civility, to excuse myself from it, they would attend me to Newburn. Colo. Allan did the same. This town is situated at the confluence of the rivers Nuse & Trent, and though low is pleasant. Vessels drawing more than 9 feet Water cannot get up loaded. It stands on a good deal of

ground, but the buildings are sparce and altogether of Wood; some of which are large & look well. The number of Souls are about 2000. Its exports consist of Corn, Tobacco, Pork—but principally of Naval stores & lumber.